Citation Nr: 1429686	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that granted service connection for PTSD with depression and assigned a 30 percent disability evaluation.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2013 submission and at his April 2014 hearing, the Veteran stated that his psychiatric symptoms have worsened since his most recent VA examination, which was conducted in November 2010.  This increase in severity includes experiencing suicidal ideation.  In addition, he testified that notwithstanding his other service-connected disability, his PTSD alone rendered him unable to work.  Thus the Board finds a remand is necessary in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the most recent mental health treatment record in the claims file is dated in April 2011.  On remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since April 2011.  Any identified records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private or VA providers who treated him for mental health after April 2011.  After securing any necessary authorizations, obtain any identified treatment records, physically or electronically.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his psychiatric symptoms and the impact of his psychiatric disability on his ability to work.  Provide an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD with depression.  The examiner should review the claims file and note such review in the report.  All psychiatric symptoms should be noted and the examiner should opine as to the impact of his psychiatric disability on his ability to work and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

